     Case 20-50017-btb         Doc 54     Entered 03/13/20 09:02:58      Page 1 of 5



 1   Amanda M. Perach, Esq. (NSBN 12399)                        Electronically Filed March 13, 2020
     Jason B. Sifers, Esq. (NSBN 14273)
 2   McDONALD CARANO LLP
     2300 West Sahara Avenue, Suite 1200
 3   Las Vegas, Nevada 89102
     Telephone: (702) 873-4100
 4   aperach@mcdonaldcarano.com
     jsifers@mcdonaldcarano.com
 5
     Attorneys for Legacy Fire Services, LLC
 6
                              UNITED STATES BANKRUPTCY COURT
 7                                       DISTRICT OF NEVADA
 8                                                         Case No.: 20-50017-btb
                                                           Chapter 7
 9
       IN RE:
10
       AFFORDABLE PATIOS & SUNROOMS                        OBJECTION TO MOTION TO SELL
11     dba RENO PATIO AND FIREPLACES,                      REAL PROPERTY FREE AND
                                                           CLEAR OF LIENS
12                            Debtors.
                                                           Hearing Date: March 13, 2020
13                                                         Hearing Time: 10:00 a.m.

14

15          Legacy Fire Services, LLC (“Legacy”), by and through its undersigned counsel, file this
16   Objection to the Motion to Sell Real Property Free and Clear of Liens [ECF No. 36] (the
17   “Objection”).
18          This Objection is supported by the following Memorandum of Points and Authorities, the
19   Declaration of Michael Glover (the “Glover Decl.”) filed concurrently herewith, the pleadings and
20   papers on file herein, and the arguments of counsel to be made at the hearing on this matter.
21                       MEMORANDUM OF POINTS AND AUTHORITIES
22                                            BACKGROUND
23          1.       In February 2020, Legacy began negotiating with United States Bankruptcy
24   Trustee Christopher P. Burke (the “Trustee”) regarding Legacy’s potential purchase of property
25   located at 910 Glendale Ave., Sparks Nevada (the “Property”). Glover Decl. at ¶ 4.
26          2.       Upon information and belief, the Property was owned by the debtor or an affiliate
27   of the debtor at the time of the bankruptcy filing.
28          3.       During these negotiations, the Trustee and Michael Glover (“Glover”), one of
     Case 20-50017-btb           Doc 54   Entered 03/13/20 09:02:58       Page 2 of 5



 1   Legacy’s members, visited the Property. Glover Decl. at ¶ 6. Glover had several questions about

 2   the Property that the Trustee was unable to answer. Id.

 3          4.      For example, while the Trustee believed there were three buildings on the Property,

 4   the Trustee was only sure that one was actually on the lot to be sold and told Glover he would

 5   have to find out about the other two. Id. at ¶ 7.

 6          5.      Further, the Trustee would not let Glover in these other two buildings because they

 7   were purportedly occupied by tenants. Id. at ¶ 8. The Trustee informed Glover he could inspect

 8   them at a later date. Id.

 9          6.      There were several vehicles on the property (the “Vehicles”) as well as inventory

10   including fireplaces, barbecue grills, aluminum, machinery, and tools (the “Inventory”). Id. at ¶

11   9.

12          7.      The Trustee was not sure whether the Vehicles or Inventory would be included in

13   the sale of the Property. Id. at ¶ 10.

14          8.      The Trustee informed Glover that he currently had an offer on the Property for

15   approximately $1,200,000. Id. at ¶ 11.

16          9.      The Trustee told Glover this offer was insufficient to cover the liens on the

17   Property. Id. at ¶ 12.

18          10.     The Trustee further told Glover that, Legacy could not take the next steps without

19   making a better offer than the one currently on the Property. Id. at ¶ 13.

20          11.     Accordingly, Legacy expressed an interest in purchasing the Property for

21   $1,458,000 (the “Interest Letter”) contingent upon certain conditions, such as a walkthrough of

22   all the buildings and a due diligence period. Id. at ¶ 14.

23          12.     Indeed, the last line of the Interest Letter instructs the Trustee to “contact

24   [Legacy’s] office to discuss possible contingencies and further terms of an agreement.”

25          13.     Based on Glover’s conversations with the Trustee, Legacy’s offer was contingent

26   upon these conditions, such as the number of buildings on the Property, whether Vehicles or

27   Inventory would be included in the sale, whether there were rent-paying tenants and what the

28   terms of their leases were, and to arrange building inspections to ensure the Property complied



                                                 Page 2 of 5
     Case 20-50017-btb         Doc 54     Entered 03/13/20 09:02:58         Page 3 of 5



 1   with all applicable code and would be adequate for Legacy’s intended uses. Id. at ¶ 16.

 2           14.     An employee of Legacy received a letter from the Trustee (the “Trustee’s Letter”)

 3   stating he was accepting the offer and had set a hearing for March 13, 2020 at 10:00 a.m. for the

 4   Court to approve the sale of the Property to Legacy. Id. at ¶ 17.

 5           15.     Legacy was never served with any formal notice of this hearing. Id. at ¶ 18.

 6           16.     The Trustee’s Letter did not address any of the contingencies discussed by the

 7   Trustee and Glover which were always understood to be a part of any agreement between the

 8   Trustee and Legacy. Id. at ¶ 19. To confirm that the contingencies would be incorporated into

 9   any written agreement between the Trustee and Legacy, Glover attempted to contact the Trustee,

10   but was unsuccessful. Id.

11           17.     The Trustee’s Letter said the Trustee’s attorney would contact Legacy regarding

12   next steps. However, the Trustee’s attorney never contacted Legacy. Id. at ¶ 20.

13           18.     Finally, on March 12, 2020, Legacy’s counsel reached out to the Trustee’s counsel

14   to confirm that a due diligence period and other conditions of sale would be included in any

15   agreement formally reached between the parties, as orally agreed between Glover and the Trustee.

16   Sifers Decl. at 5.

17           19.     In response to Legacy’s counsel’s questions about a due diligence period in order

18   to determine the condition and fitness of the Property for Legacy’s uses, Trustee’s counsel claimed

19   that the Trustee intended to list the Property with a commercial real estate broker. Id. at 9.

20           20.     The Trustee’s counsel further stated that if Legacy still wished to purchase the

21   Property, it could bid on the Property once it was listed with the broker. Id. at 10.

22           21.     As a result, Legacy’s counsel noted that there was not a valid agreement and,

23   therefore, Legacy would object to the Trustee’s attempt to obtain court approval of the sale of the

24   Property that was based on an invalid agreement. Id. at 11.

25

26                                              OBJECTION

27           Legacy objects to the Motion to the extent the Trustee seeks Court ratification of any

28   alleged contract between Legacy and the Trustee, because no valid contract exists. “Basic contract



                                                 Page 3 of 5
     Case 20-50017-btb           Doc 54     Entered 03/13/20 09:02:58        Page 4 of 5



 1   principles require, for an enforceable contract, an offer and acceptance, meeting of the minds, and

 2   consideration.” May v. Anderson, 121 Nev. 668, 672, 119 P.3d 1254, 1257 (2005). “With respect

 3   to contract formation, preliminary negotiations do not constitute a binding contract unless the

 4   parties have agreed to all material terms.” Id. (emphasis added). A valid contract cannot exist

 5   when material terms are lacking or are insufficiently certain and definite. Id. “[S]ubject matter,

 6   price, payment terms, quantity, and quality” are all material terms of a contract. Matter of Estate

 7   of Kern, 107 Nev. 988, 991, 823 P.2d 275, 277 (1991).

 8             Here, several material terms are lacking or insufficiently certain and definite and there was

 9   no meeting of the minds. The subject matter and quantity are neither definite nor certain, because

10   the Trustee has never informed Legacy which buildings are included with the Property, whether

11   Vehicles and Inventory are included with the Property, and whether the Property currently has

12   tenants renting under assignable leases.

13             The quality is not certain either. The parties have not confirmed whether the structures on

14   the Property are up to code, whether the building(s) sitting on the Property will need to be

15   substantially remodeled, or whether there are damaged utilities, fixtures, mold, or other conditions

16   that will need attention before Legacy or another tenant could occupy the Property. Because so

17   many material terms of the deal remain insufficiently definite and certain, there was no meeting

18   of the minds and therefore no valid contract. Thus, to the extent any order of this Court granting

19   the Motion could be interpreted as a ratification of a contract between Legacy and the Trustee,

20   Legacy submits that such an order should expressly state that it does not operate to declare any

21   alleged contract valid or serve to ratify any such alleged agreement because no such agreement

22   exists.

23                                      RESERVATION OF RIGHTS

24             Legacy reserves all rights, claims and defenses with respect to this matter, including, but

25   not limited to, the Court’s jurisdiction over this dispute and over Legacy. Legacy does not consent

26   to this Court’s jurisdiction over it, but files this Objection as a cautionary measure to ensure that

27   any decision from this Court does not impact its rights.

28


                                                   Page 4 of 5
     Case 20-50017-btb        Doc 54      Entered 03/13/20 09:02:58        Page 5 of 5



 1                                            CONCLUSION

 2          WHEREFORE, for the reasons set forth herein, Legacy objects to the Motion and requests

 3   that the Court (i) deny the Motion to the extent the Trustee seeks Court ratification of any contract

 4   between Legacy and the Trustee because no valid contract exists; and (ii) provide such other and

 5   further relief as is just and necessary under the circumstances.

 6          DATED: March 13, 2020

 7                                                 McDONALD CARANO LLP
 8
                                              By: /s/ Jason Sifers
 9                                                Amanda M. Perach, Esq. (NSBN 12399)
                                                  Jason B. Sifers, Esq. (NSBN 14273)
10                                                2300 West Sahara Avenue, Suite 1200
                                                  Las Vegas, Nevada 89102
11                                                rworks@mcdonaldcarano.com
                                                  aperach@mcdonaldcarano.com
12                                                 Attorneys for Legacy Fire Services, LLC
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                 Page 5 of 5
